Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 4-7 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claims 4-7 and 31 recite several functional properties of the claimed anti-SARS-CoV-2 antibodies that confer greater antiviral potency against SARS-CoV-2 relative to the reference IgG antibody. 
In particular, claim 4 recites that the claimed anti-SARS-CoV2 antibodies protect against SARS-CoV2 infection via prophylactic administration.  While it was shown that the prophylactic administration of anti-CoV2-06 IgM, CoV2-14 IgM, CoV2-06-IgA, and CoV2-14 IgM to mice infected intranasally with SARS-CoV-2 helps protect against COVID-19, only CoV2-06 IgM treatment, in particular, reduced lung viral loads to undetectable levels in all mice whereas treatment with CoV2-06 IgA, CoV2-14 IgM, and CoV2-14 IgA reduced lung viral loads to undetectable levels in only 75% of the mice (see Example 7 of the Specification). It should be noted that the term ‘prevention’ or “prophylaxis” generally implies stopping something from happening or existing in 100% of subjects. Although the claimed anti-SARS-CoV-2 antibodies CoV2-06 IgA, CoV2-14 IgM, and CoV2-14 IgA were effective in reducing lung viral loads in mice infected with SARS-CoV-2, this reduction did not occur in all mice. Thus, the method was not effective in preventing COVID 19 disease with each of the claimed anti-SARS-COV2 antibodies since lung viral loads were still present in 25% of mice that had been infected with SARS-CoV-2 even after prophylactic administration of anti-CoV2-06 IgA, CoV2-14 IgM, or CoV2-14-IgA antibody. As such, artisans would not reasonably expect that each of the claimed anti-SARS-COV-2 antibodies to be effective in preventing COVID 19 disease in all a prophylactic animal model as presently claimed absent of evidence to the contrary provided either in the specification or in the prior art. Additionally, claims 4-7 and 31 recite that the claimed anti-SARS-CoV-2 antibodies treats or protects against SARS-CoV-2 infection;  neutralizes infectivity; and/or reduces, inhibits, or blocks binding to ACE2 under conditions where the bivalent reference IgG antibody cannot. However, the only experimental condition examined in which anti-SARS-CoV2 IgG antibodies were incapable of neutralizing SARS-CoV-2 was in the presence of escape mutants associated with the anti-SARS-CoV2 IgG antibodies.  As such, artisans would not reasonably expect each of the claimed anti-SARS-CoV-2 antibodies recited in claim 1 to be capable of having superior functional properties recited in claims 4-7 compared to a reference IgG antibody under any other condition except in the presence of escape mutants associated with anti-SARS-CoV-2 IgG antibodies.  
Therefore, the specification does not reasonably enable one of ordinary skill in the art to make or use the invention over the full scope of the claims. It would require undue trial and error experimentation to determine if the claimed anti-SARS-CoV-2 antibodies can effectively treat prevent infection by SARS-CoV2 in a prophylactic animal model. Additionally, there is no data provided that any of the claimed anti-SARS-CoV2 treats or protects against SARS-CoV-2 infection under conditions in which a reference IgG antibody cannot other than in the presence of escape mutants associated with the anti-SARS-CoV2 IgG antibodies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 16-19, 21- 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al (Ku, Zhiqiang, et al. Nature communications 12.1 (2021): 1-13), hereinafter Ku, in view of Pisil et al (Pısıl, Yalçın, Hisatoshi Shida, and Tomoyuki Miura. Pathogens 10.2 (2021): 153), hereinafter Pisil, and Johansen et al (Johansen, F. E., R. Braathen, and P. Brandtzaeg. Scandinavian journal of immunology 52.3 (2000): 240-248), hereinafter Johansen. 
Ku teaches that a cocktail of two anti-SARS-CoV2 IgG1 antibodies, CoV2-06 and CoV2-14, target non-overlapping epitopes of receptor-binding domain (RBD), neutralizes SARS-CoV2 infectivity with a 50% neutralization titer less than 1 mg/mL, and independently blocks the interaction between RBD and ACE2 at an EC50 at least 10-fold lower compared to that of control IgG1. Intraperitoneal administration of CoV2-06 and CoV2-14 alone or in combination were also shown to effectively treat mice infected with an N501Y SARS-CoV-2 mutant compared to control IgG1 (see entire document, in particular, Abstract, last paragraph of Introduction, Results for Figures 3, 4, 5, and 8, Figures 3E, 4C, 5 and 8, and Materials and Methods). The RBD-specific human monoclonal antibodies (mAbs) were isolated from an scFv phage display antibody library using an Fc-tagged RBD of SARS-CoV2 for selection. Unique scFv clones were identified by sequencing and inserted into human IgG1 heavy chain and light chain backbones. The plasmids were expressed and transfected into Expi293F cells, and the resulting antis-SARS-CoV-2 IgG1 mAbs were later isolated (see Materials and Methods and Results on Page 2). The anti-SARS-CoV2 IgG1 antibody CoV2-06 comprises the VH and VL chains of SEQ ID NOs: 14 and 18 whereas CoV2-14 comprises the VH and VL chains of SEQ ID NOs: 38 and 42, respectively, as recited in the instant claims (see Table 10 on Page 93 of the Specification). Thus, the VH and VL chains of CoV2-06 comprise the six CDRs of SEQ ID NOs: 15, 16, 17, 19, 20, and 21; and the VH and VL chains of CoV2-14 comprise the six CDRs of SEQ ID NOs: 39, 40, 41, 43, 44, and 45 as recited in the instant claims (see Table 11 on Page 94 of the Specification). Further, CoV2-09 comprises the CDRS of SEQ ID NOs 23, 24, 25, 27, 28, and 29; CoV2-16 comprises the CDRs of SEQ ID NOs: 47, 48, 49, 51, 52, and 53; and CoV2-26 comprises the CDRs of SEQ ID NOs: 55, 56, 57, 59, 60, and 61. 
Ku does not specifically teach that the anti-SARS-CoV2 antibodies comprise IgA or IgM heavy chain constant regions and a J chain nor that multimeric anti-SARS-CoV2 IgA or IgM antibodies have greater antiviral potency against SARS-CoV2 compared to a reference bivalent IgG antibody. 
However, Pisil teaches anti-SARS-CoV-2 IgG, IgM, and IgA mAbs having the same Fab domain (clone 8C5A) were each able to neutralize pseudo-typed lentiviruses coated with SARS-CoV-2 S protein during the infection of ACE2-expressing CRFK cells; however, IgM and IgA monoclonal antibodies did so at lower concentrations and IC50 values compared to the IgG monoclonal antibody (see entire document, in particular, Figure 8).  The IgM heavy constant chain comprises the Cμ1, Cμ2, Cμ3, and Cμ4 domains as well as the IgM tailpiece domain (see Uniprot: P01871); and the IgA heavy constant chain comprises the Cα1, Cα2, and Cα3 domains as well as the IgA tailpiece domain (see Uniprot: P01876). 
Johansen further teaches that the joining (J) chain is a small polypeptide, expressed by mucosal and glandular plasma cells, which regulates polymer formation of immunoglobulin (Ig)A and IgM. J-chain is incorporated into polymeric IgA (mainly dimers) and pentameric IgM. Without a J chain, an IgM antibody typically assembles into a hexamer. While the J chain is not required for IgM and IgA polymer formation, the J chain has a crucial role in the generation of secretory antibodies because it provides polymeric IgA as well as pentameric IgM with the capacity to bind the polymeric immunoglobulin receptor (IgR) and it regulates the polymeric immunoglobulin (Ig) structure. The polymer IgR mediates active transport of bound polymeric Ig from the basolateral to the apical face of exocrine epithelial cells, thus releasing secretory antibodies to the mucosal surfaces, allowing these secretory antibodies to form the `first line' of defense against pathogens such as viruses that use the mucosae as their portal of entry. Therefore, both the J chain and polymeric IgR are key proteins in secretory immunity (see entire document, in particular, Abstract, Introduction, and Regulation of pIg Formation by J chain sections).
It would have been obvious to one of ordinary skill in the art to modify the anti-SARS-CoV2 antibodies disclosed by Ku to comprise IgM or IgA heavy chain constant regions and a J chain. One of ordinary skill in the art would have been motivated to do so since the neutralization capacity of IgM or IgA monoclonal antibodies against SARS-CoV2 is higher than that of IgG monoclonal antibodies. Further, the J chain is necessary for the release of secretory antibodies to the mucosal surfaces, which represent the portal of entry for pathogens such as respiratory viruses. It should be further noted that the combined teachings of Ku in view of Pisil teaches anti-SARS-CoV2 IgM and IgA antibodies comprising the CDRs of CoV2-06 and CoV2-14, the minimally required structures to possess the functional properties recited in the instant claims. Therefore, one of ordinary skill in the art would reasonably expect that the anti-SARS-CoV2 antibodies disclosed by Ku comprising IgM or IgA heavy chain constant regions and a J chain to be more effective in neutralizing SARS-CoV2 infection in a subject. 

Claims 27, 28, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ku in view of Pisil, as applied to claims 1-13, 16-19, 21- 26, and 31 above, in view of Babcook et al (WO2008060331A2), hereinafter Babcook. 
The teachings of Ku in view of Pisil have been discussed above and differ from the instantly claimed invention in that it is not taught the subject treated for COVID-19 infection is human nor that anti-SARS-CoV2 antibodies are administered to the subject via intravenous, subcutaneous, intramuscular, intranasal, or inhalation methods. 
However, Babcook discloses a method for treating or alleviating the symptoms of a SARS-CoV-mediated disorder in a subject in need thereof, comprising administering to said subject a human antibody or antigen-binding fragment that specifically binds to the SARS-CoV Spike protein receptor binding domain (RBD), wherein the subject is human and the antibody is of the IgA or IgM isotype (see entire document, in particular, Abstract, Para. 0034, Para. 0102, Para. 0210, and Para. 0224). The anti-SARS-CoV S antibodies can be administered via intravenous, subcutaneous, intramuscular, intranasal, or inhalation routes (Para. 0188-0189). 
It would have been obvious to one of ordinary skill in the art to administer the anti-SARS-CoV2 antibodies of Ku in view of Pisil to a human subject via subcutaneous, intramuscular, intranasal, or inhalation routes. One of ordinary skill in the art would have been motivated to do so in order to treat COVID-19 infection in a human patient. Thus, one of ordinary skill in the art would expect that the anti-SARS-CoV2 antibodies of Ku in view of Pisil can be administered via subcutaneous, intravenous, intramuscular, intranasal, or inhalation routes to effectively treat COVID-19 infection in a human subject. 

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
With respect to the 35 U.S.C. 112 enablement rejection, Applicant did not address arguments against the term “prophylaxis” in claim 4.  Claim 4 recites that the claimed anti-SARS0-CoV-2 antibodies protect against SARS-CoV-2 infection via prophylactic administration. The terms “prevention” or “prophylaxis” generally implies stopping something from happening or existing in 100% of subjections. However, the claimed anti-SARS-CoV-2 antibodies were not effective in preventing COVID 19 disease since lung viral loads were still present in 25% of mice that had been infected with SARS-COV-2 even after prophylactic administration of said antibodies. Further, the rejection of record also stated that “the only experimental condition examined in which anti-SARS-CoV-2 IgG antibodies were incapable of neutralizing SARS-CoV-2 was in the presence of escape mutants associated with the anti-SARS-CoV-2 IgG antibodies”. As such, artisans would not reasonably expect the claimed anti-SARS-CoV-2 IgA and IgM antibodies to more effectively treat SARS-CoV-2 infection than a reference IgG antibody under any condition except in the presence of escape mutants associated with the reference IgG antibodies absent of evidence provided to the contrary in either the specification or prior art. As such, the 35 U.S.C. 112 enablement rejection over claims 4-7 is maintained. 
With respect to the 35 U.S.C. 103 rejection over Ku in view of Pisil, Applicant argues that Figure 5 of the application shows that (unlike the reference IgG) the claimed binding molecules are not only able to prevent SARS-CoV2 infection when administered intranasally pre-exposure but were even effective when administered 6 hours post- exposure. Similarly, Figure 4 shows that CoV-14 IgM can neutralize a SARS-CoV2 escape mutants that arose upon exposure to CoV2-14 IgG (E484), CoV2-06 IgG (K444R), or both.  In other words, Applicant asserts that while Ku et al reports a molecule that is effective when injected, Applicant has created a binding molecule that can be dosed in the patient’s nose hours after exposure and still effectively suppress infection and remains effective even where the IgG version of these antibodies lose potency. As such, Applicant contends that these unexpected results establish objective non-obviousness of the claimed invention and that none of the cited art gives artisans reason to expect these outcomes for Applicant’s claimed binding molecules. For these reasons, Applicant also asserts that rejections made further in view of Johansen or Babcook fail to overcome this objective non-obviousness of the claimed invention. 
In response to Applicant’s arguments, the Examiner notes that the courts have held that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). (see MPEP 2112). As such, the combined teachings of Ku in view of Pisil teaches anti-SARS-CoV2 IgM and IgA antibodies comprising the CDRs of CoV2-06 and CoV2-14, the minimally required structures to prevent SARS-CoV-2 infection when administered intranasally pre-exposure and/or neutralize a SARS-CoV2 escape mutants that arise upon exposure to CoV2-14 IgG (E484), CoV2-06 IgG (K444R), or both types of mutations. Further, while the anti-SARS-CoV-2 antibody CoV-2-14 IgM was able to neutralize SARS-CoV2 escape mutants compared to IgG reference and both CoV-2-06 and CoV-2-14 IgM and IgA antibodies effectively reduced lung viral loads 6 hours post-exposure when administered intranasally, these results are limited to fully-defined antibodies that are more limited in structure than those recited in independent claim 1.  For example, the anti-SARS-CoV-14 IgM antibody comprises the heavy chain of SEQ ID NO: 105, the light chain of SEQ ID NO: 106, and the J chain of SEQ ID NO: 7. Further, the results of the data provided in the Specification cannot be extrapolated to the genus anti-SARS-CoV-2 IgM and IgA antibodies comprising the recited CDR sequences, a J chain, IgA and IgM constant regions with the expectation that the results will still be applicable to every member that is encompassed by the genus of anti-SARS-CoV-2 IgM and IgA antibodies presently claimed since these results are limited to fully-defined CoV2-06 and CoV2-14 IgM and IgA antibodies used in each of the experiments.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., CoV2-06 and CoV2-14 IgM and IgA antibodies are effective [at reducing lung viral loads] when administered intranasally 6 hours post-exposure compared to reference IgG antibodies and CoV2-14 IgM antibody is effective at neutralizing SARS-CoV2 escape mutants that arise upon exposure to CoV2-14 IgG (E484), CoV2-06 IgG (K444R), or both types of mutations in contrast to the reference IgG antibody) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644